
	
		I
		111th CONGRESS
		1st Session
		H. R. 3132
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Rothman of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to reauthorize the Matching Grant Program for School Security through
		  fiscal year 2012.
	
	
		1.Reauthorization of matching
			 grant program for school securitySection 2705 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3797e) is amended by striking
			 2009 and inserting 2012.
		
